PER CURIAM.
By petition of The Florida Bar, it has been made known to the Court that the Honorable Robin F. Worthington, a member of The Florida Bar in good standing, has been adjudged incompetent by order of the County Judge of Duval County, dated December 8, 1972. It appears that respondent suffers from Korsakoff’s syndrome, with cortical deterioration, and that this chronic illness has resulted in his present incompetency.
Under Article II, Section 5, of the Integration Rule of The Florida Bar, 32 F.S. A., it is provided that a lawyer who has been adjudged mentally incompetent shall be suspended from the practice of law. No response has been submitted in behalf of Mr. Worthington and he has not appealed from the order of the County Judge.
According to the order adjudicating respondent incompetent, he is confused, has *40memory defects, is tremulous, is unable to manage his affairs, and has received hospital treatment for his illness twice in the last year.
We have found it to be within the public interest in the past to enter an order of suspension in cases of incompetency. In re Petition to Suspend James M. Edwards, 227 So.2d 306 (Fla.1969); The Florida Bar v. Major, 270 So.2d 7 (Fla.1972); and In re Petition to Suspend Joseph W. Gross, 244 So.2d 135 (Fla.1971).
It is therefore ordered that the petition of The Florida Bar to suspend Robin F. Worthington from the practice of law by reason of incompetency is hereby granted, subject to any rights he may have to apply for reinstatement at the proper time and upon proper showing.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, McCAIN and DEKLE, JJ., concur.